Citation Nr: 1041871	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for tinea 
pedis and onychomycosis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture.

3.  Entitlement to service connection for gastrointestinal signs 
or symptoms as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
headaches, and fatigue as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle and joint pains 
in the left shoulder due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO), which granted service connection for tinea pedis and 
onychomycosis, and assigned a noncompensable evaluation, 
effective August 2, 2005, and continued a 20 percent evaluation 
for residuals of a fracture of the left ankle.  Also, service 
connection was denied for gastrointestinal signs or symptoms as 
due to an undiagnosed illness; a sleep disorder, headache, and 
fatigue as due to an undiagnosed illness; and muscle and joint 
pains in the left shoulder due to an undiagnosed illness.

In a January 2007 rating decision, the RO increased the 
evaluation for tinea pedis and oncychomycosis to 10 percent, 
effective September 12, 2005.

The issue of entitlement to an increased rating for residuals of 
left ankle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board also observes that in a November 2007 statement, the 
Veteran requested that his claim be amended ...to add Stomach 
Condition, Headaches and Depression as SC conditions."  Herein, 
the Board adjudicates the Veteran's service connection claim for 
an undiagnosed illness exhibited by gastrointestinal symptoms 
which includes adjudication of any stomach conditions.  Moreover, 
the service connection claim for an undiagnosed illness exhibited 
by headaches (as well as fatigue and sleep disturbances) is 
already on appeal.  The issue of entitlement to service 
connection for depression however has not been adjudicated 
by the RO and is therefore referred for the appropriate 
development.  


FINDINGS OF FACT

1.  For the period prior to September 12, 2005, the Veteran's 
bilateral tinea pedis and onychomycosis affects less than 5 
percent of his entire body and exposed areas, and are treated by 
no more than topical cream.  

2.  For the period beginning on September12, 2005, the Veteran's 
bilateral tinea pedis and onychomycosis affects greater than 5 
percent but less than 20 percent of his total body, no exposed 
areas, and are treated with topical cream; systemic therapy has 
not been prescribed. 

3.  The Veteran has not submitted evidence tending to show that 
his service-connected tinea pedis and onychomycosis require 
frequent hospitalization, are unusual, or cause marked 
interference with employment.

 4.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

5.  The Veteran's sleep disturbances, headaches, and fatigue are 
attributed to a disability diagnosed as sleep apnea; a clear 
preponderance of the evidence is against a finding that sleep 
apnea is related to active service.

6.  The Veteran's left shoulder muscle and joint pains are 
attributed to a disability diagnosed as left shoulder tendonitis; 
a clear preponderance of the evidence is against a finding that 
left shoulder tendonitis is related to active service. 

7.  Resolving any doubt in the Veteran's favor, he has an 
undiagnosed illness manifested by gastrointestinal symptoms, to 
include abdominal cramping, constipation, and diarrhea.


CONCLUSIONS OF LAW

1.  For the period prior to September 12, 2005, the criteria for 
the assignment of an initial compensable evaluation for the 
service-connected tinea pedis and onychomycosis are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7806, 7813 (2010).

2.  For the period beginning on September 12, 2005, the criteria 
for the assignment of an evaluation in excess of 10 percent for 
the service-connected tinea pedis and onychomycosis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7806, 7813 (2010).

3.  An undiagnosed illness exhibited by sleep disturbances, 
headaches, and fatigue was not incurred or aggravated by service; 
sleep apnea was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2010).

4.  An undiagnosed illness exhibited by muscle and joint pains in 
the left shoulder was not incurred or aggravated by service; left 
shoulder tendonitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2010).

5.  An undiagnosed illness, characterized by abdominal cramping, 
constipation, and diarrhea, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

However, for initial rating claims, where as pertinent to the 
claim for tinea pedis and oncychomycosis, entitlement to the 
disability benefit has been granted and the initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VA advised the Veteran in a September 2005 letter 
of the evidence needed to substantiate the claims.   This letter 
advised the Veteran of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  Letters dated in March 2006 
and June 2006 advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and effective 
date elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  Thereafter, the claims were readjudicated by way 
of a January 2007 statement of the case and a January 2008 
supplemental statement of the case.  

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran has been obtained and 
associated with the claims folder.  The claims folder contains 
service treatment records, VA treatment records, private medical 
evidence, and lay statements.  The Veteran was also examined in 
conjunction with his claims and the Board finds that the 
examination reports are adequate for the purpose of determining 
entitlement to service connection and increased ratings.  The 
examination reports show that the VA examiners reviewed the 
complete claims folder, including the Veteran's service and post-
service treatment records, and elicited from the Veteran his 
history of pertinent symptomatology, and provided clinical 
findings detailing the results of his examination, as well as 
medical opinions where appropriate.  For these reasons, the Board 
concludes that the examination reports in this case are adequate 
upon which to base a decision.

The Board notes that an etiological opinion has not been obtained 
for the findings of sleep apnea and left shoulder tendonitis.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  In the present case, a VA examination is not 
warranted as the Board finds that there is no credible evidence 
establishing that an event, injury, or disease occurred in 
service regarding the sleep apnea and left shoulder tendonitis.  

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

When the appeal ensues from the Veteran's disagreement with the 
evaluation assigned in connection with the original grant of 
service connection, as is here, the potential for the assignment 
of separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinea Pedis and Onychomycosis

The Veteran's service-connected skin disability, tinea pedis and 
onychomycosis, has been rated as noncompensable prior to 
September 12, 2005, and 10 percent thereafter, pursuant to 
Diagnostic Code 7813-7806.  A hyphenated diagnostic code reflects 
an evaluation by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Under Diagnostic Code 7813, the disability is rated as either 
disfigurement of the head, face, or neck under Diagnostic Code 
7800, or as scars under Diagnostic Codes 7801 to 7805, or as 
dermatitis under Diagnostic Code 7806, depending upon the 
predominant disability.

Diagnostic Code 7806 assigns a noncompensable evaluation for 
dermatitis or eczema affecting less than five percent of the 
entire body or less than five percent of exposed areas affected, 
and; no more than topical therapy is required during a period of 
twelve months. A 10 percent evaluation is assigned where at least 
five percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during the 
twelve month period. A 30 percent evaluation is assigned where 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total duration 
of six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month period.

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received prior 
to that date, those revisions do not apply in this case.  73 Fed. 
Reg. 54708 (Sept. 23. 2008).  Moreover, the changes did not 
affect Diagnostic Code 7806 and would not alter the rating 
assigned in the Veteran's case. 

In this case, the Veteran asserts that his service-connected skin 
disability is worse than contemplated by the assigned 
evaluations.  In written argument dated in October 2010, the 
Veteran's representative indicated that the Veteran is self-
conscious about exposing certain portions of his body and has to 
endure the stares of other people.   

By way of background, upon separation from service in 1992, it 
was noted that the Veteran had recurrent  athlete's foot.  

Treatment records dated from 2003 to 2006 from the Miami VA 
medical Center show treatment for a fungal infection on the feet.  
According to a September 2005 VA treatment note, the Veteran was 
prescribed Lamisil for his skin disability.

On December 2005 VA "Gulf War Guidelines" examination, the 
Veteran indicated that the disability on his feet was manifested 
by an itchy rash, redness in plantar areas and toe webs, and 
fissures at the lateral sides and soles.  On examination, the 
lesions on the feet were characterized as dry and slightly scaly, 
mostly at the heels and tips of the toes.  Dark, thick, lytic 
dystrophic toe nails were noted.  Diagnosis was tinea pedis, 
resolving, as well as onychomycosis.  

According to a July 2006 letter, Dr. C. reported a diagnosis of 
onychomycosis and chronic tinea pedis.

In November 2007, the Veteran underwent another VA examination to 
assess the severity of his tinea pedis and onychomycosis.  The 
examiner indicated that the Veteran's disability affects greater 
than 5 percent but less than 20 percent of his total body, and 
does not affect any exposed area.  It was also noted that all of 
the Veteran's toenails were discolored, dystrophic, and 
thickened.  The plantar skin was dry and slightly scaly (worse on 
heels).  Diagnosis was bilateral tinea pedis, and bilateral 
onychomycosis.  The examiner further opined that the skin 
disability does not affect the Veteran's occupation or activities 
of daily living.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a compensable 
disability evaluation for the Veteran's service-connected tinea 
pedis and onychomycosis prior to September 12, 2005.  In this 
regard, the applicable evidence does not show that the Veteran's 
service connected skin disability involved 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of any exposed areas.  Recurrent  athlete's 
foot was shown upon separation from service, and the applicable 
post-service treatment records continue to show treatment for 
such infection, which has been treated with topical cream only; 
systemic therapy had not been prescribed.  Based on the 
foregoing, an initial compensable evaluation is not warranted 
prior to September 12, 2005, under Diagnostic Code 7806.

Moreover, applying the rating criteria to the applicable 
evidence, the Board finds that the preponderance of the evidence 
is against a finding that an evaluation in excess of 10 percent 
is warranted from September 12, 2005.  In this regard, there is 
no evidence showing that the skin disability affects 20 to 40 
percent of the total body.  The December 2005 VA examiner noted 
that the Veteran's dry and slightly scaly skin was shown mostly 
on the Veteran's heels and tips of the toes, and the November 
2007 VA examiner specifically indicate that the Veteran's skin 
disability affects 5 percent but less than 20 percent of his 
total body.  Moreover, the November 2007 VA examiner indicated 
that the Veteran's skin disability did not affect any exposed 
areas, thus there is no evidence showing that tinea pedis and 
onychomycosis affect 20 to 40 percent of any exposed areas.  
Finally, the medical evidence does not show that the Veteran's 
tinea pedis and onychomycosis are being treated with systemic 
therapy; the medical evidence reflects that only topical 
ointments have been prescribed.  As such, the Board concludes 
that the next higher evaluation, 30 percent, is not warranted for 
the Veteran's tinea pedis and onychomycosis under Diagnostic Code 
7806 for the period beginning on September 12, 2005.   

The Veteran reports that his skin disability is chronic, 
unsightly, and itchy.  The representative has argued that it is 
unsightly and makes the Veteran self-conscious when the affected 
area is exposed in front of others.  It has been argued that the 
symptoms should justify a 30 percent evaluation.  The Veteran is 
competent to report his skin symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Further, his claims, including of being embarrassed, are 
credible.  However, the Veteran's claims of the extent of the 
disability do not match the criteria for a higher rating.  
Moreover, his claims regarding the extent of his disability are 
less probative than the clinical evidence that specifically 
comments on the nature and extent of the disability in rating 
criteria terms.  Significantly, the medical evidence does not 
establish additional impairment such as to enable a finding that 
his disability picture meets or approximates the criteria 
necessary for a compensable evaluation prior to September 12, 
2005, and an evaluation in excess of 10 percent thereafter under 
Diagnostic Code 7806.  

Based upon the guidance of the Court in Hart, supra, the Board 
has considered whether additional staged ratings are appropriate, 
however, in the present case, no additional staged ratings are 
warranted.

In light of the above, the Board finds that the preponderance of 
the probative evidence of record is against granting a 
compensable evaluation prior to September 12, 2005, and an 
evaluation in excess of 10 percent from September 12, 2005, for 
the Veteran's service- connected tinea pedis and onychomycosis.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must 
be denied.



III.  Extraschedular Consideration

In the Board's adjudication of the Veteran's increased rating 
claims, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran. Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board notes that 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluation assigned.  What the 
Veteran has not shown in this case is that his service-connected 
tinea pedis and onychomycosis have resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) is not warranted for the Veteran's service- 
connected skin disability for any time during the current appeal.  
In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular evaluation are not 
met.

IV.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999). A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this case, the record reflects that the Veteran had active 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War.  He essentially contends he has developed 
certain symptoms as a result of his Persian Gulf service.

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may be 
established under 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
that became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1)).
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service. Gutierrez v. Principi, 19 Vet. 
App. 1, 8 (2005).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A  medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. §3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Sleep Disturbances, Headaches, and Fatigue

After a review of the claims file, the Board finds that the 
evidence does not support the claim for service connection for 
sleep disturbances, headaches, and fatigue as due to an 
undiagnosed illness.  The Veteran presented to a VA "Gulf War 
Guidelines" examination in December 2005 and reported daily 
fatigue and headaches beginning in 1993.  He also reported sleep 
disturbances and it was noted that the Veteran was to undergo a 
sleep study.  According to a March 2006 addendum, the sleep 
center clinic assessment was a breathing-related sleep disorder 
and the examiner indicated that the Veteran's headaches and 
fatigue are more likely due to that sleep disorder.  Thereafter, 
in July 2006, the Veteran underwent a sleep study at the VA 
Medical Center in Miami and the preliminary assessment was morbid 
obesity associated with sleep apnea/hypopnea syndrome.  According 
to a February 2007 VA treatment note, an assessment of sleep 
apnea was rendered, and the treating physician indicated that the 
Veteran was followed up by the sleep clinic and was advised to 
lose weight and use an "npap" machine.  Thus, in the absence of 
the Veteran's sleep disturbances, headaches, and fatigue being 
medically attributed to an undiagnosed illness, entitlement to 
service connection under 38 C.F.R. § 3.317, is not warranted.

Thus, although the Veteran attributes his symptomatology to an 
undiagnosed illness, the Board finds that the medical evidence is 
more probative than his lay assertions.  The Veteran is competent 
to report his symptomatology, as it is readily observable by 
laypersons and does not require medical expertise to establish 
its existence, see Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the nature and etiology of his sleep disturbances, 
headaches, and fatigue are not readily apparent to a lay person 
and there is no evidence that he has the medical expertise to 
make this determination.  He is not shown to be competent to 
identify, diagnose and/or determine the etiology of his symptoms.  
Even medical experts rely on diagnostic tools such sleep studies 
to identify sleep disorders.  Moreover, the Veteran's lay opinion 
is less probative than the expert medical evidence of record.  
Thus, in this case, the Board finds that the competent medical 
evidence of record outweighs the Veteran's lay reports of 
etiology.

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110, 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Although there is evidence showing that the Veteran currently has 
been diagnosed with sleep apnea, his service treatment records 
show no evidence of complaints, treatment, or diagnoses related 
to sleep impairment.  The Veteran's sleep disturbances, headaches 
and fatigue have been linked to his sleep apnea, and the Board 
notes that the service records do not show pertinent complaints 
during service.  There were no pertinent findings on the 
separation examination.  At the December 2005 VA examination, the 
Veteran indicated that the onset of pertinent symptomatology was 
in 1993 or after his service discharge.  The first medical 
evidence showing complaints of sleep disturbances, headaches, and 
fatigue in the record is not shown until the December 2005 VA 
examination.  There is no credible lay evidence that sleep apnea 
symptoms have been continuous since active duty.  

There is also no evidence of a nexus between the Veteran's sleep 
apnea and active service.  Service connection for sleep apnea on 
a direct basis is not warranted.

Left Shoulder Muscle and Joint Pain

After a review of the claims file, the Board finds that the 
evidence does not support the claim for service connection for 
muscle and joint pains in the left shoulder based on an 
undiagnosed illness.  In December 2005, the Veteran underwent a 
VA "Gulf War Guidelines" examination.  In a March 2006 
addendum, the examiner concluded that the Veteran's 
symptomatology, muscle and joint pain in the left shoulder was a 
manifestation of tendonitis of the left shoulder.  Thus, in the 
absence of the Veteran's muscle and joint pains in the left 
shoulder being medically attributed to an undiagnosed illness, 
entitlement to service connection under 38 C.F.R. § 3.317, is not 
warranted.

The Board points out that the examiner also attributed the 
Veteran's muscle pains to posttraumatic arthritis of the left 
ankle, a disability which is already service -connected. 

Although the Veteran attributes his muscle and joint pain in the 
left shoulder to an undiagnosed illness, the nature and etiology 
of such complaints are not readily apparent to a lay person and 
there is no evidence that he has the medical expertise to make 
this determination.  He is not shown to be competent to identify, 
diagnose and/or determine the etiology of orthopedic disease.  
Even medical experts rely on diagnostic tools such as x-ray 
testing and computerized tomography (CT) scan to identify 
orthopedic pathology.  Thus, in this case, the Board finds that 
the competent medical evidence of record outweighs the Veteran's 
lay reports of etiology.

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110, 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Although there is evidence showing that the Veteran currently has 
been diagnosed with tendonitis of the left shoulder, his service 
treatment records show no evidence of complaints, treatment, or 
diagnoses related to left shoulder tendonitis.  The Veteran's 
muscle and joint pain have been linked to his left shoulder 
tendonitis, and the Board notes that the service records do not 
show pertinent complaints during service.  There were no 
pertinent findings on the separation examination.  At the 
December 2005 VA examination, the Veteran indicated that the 
onset of pertinent symptomatology was in 1993 or after his 
service discharge.  The first medical evidence of left shoulder 
disability is the December 2005 VA examination report.  There is 
no credible lay evidence that left shoulder tendonitis symptoms 
have been continuous since active duty.  

Gastrointestinal Symptoms

The Veteran is also seeking service connection for 
gastrointestinal signs or symptoms, as due to an undiagnosed 
illness.  

Gastrointestinal symptoms can be a sign of undiagnosed illness.  
38 C.F.R. § 3.317(b).  Irritable bowel syndrome is also included 
as a qualifying chronic disability under 38 C.F.R. § 3.317(b). 

Based on reports of blood-streaked stool, the Veteran underwent a 
colonoscopy at a VA Medical Center in February 2005; the study 
was normal.

On December 2005 VA examination, the Veteran reported muscle 
spasms sometimes precipitated by bending and reaching up.  He 
also indicated that he had red-blood streaked stools in the past.  
He further reported having abdominal muscle cramps.  According to 
a March 2006 addendum, the examiner opined that the Veteran's 
abdominal muscle cramps had no etiology.  It was noted that the 
Veteran had an abnormal liver ultrasound, parenchymal disease, 
but has normal liver function tests and negative hepatitis B and 
c virus antibodies.  All of his chemistries and thyroid function 
tests were normal.  The examiner indicated that the Veteran's 
abnormal liver ultrasound cannot account for his abdominal muscle 
cramps and noted that the cramps occur mostly when he does sit-
ups.  

VA treatment notes dated in April 2006 show complaints of 
intermittent abdominal pain, 1-5 minutes, always related or 
exacerbated by Valsalva maneuvers.  The Veteran was assessed with 
abdominal pain, most likely related to midline abdominal wall 
weakness, and his complaint of constipation alternating with 
diarrhea is consistent with irritable bowel symptoms.  

In an August 2006 letter, Dr. G.H., a private physician, 
indicated that she had followed the Veteran for several years and 
noted that the Veteran's main complaint was muscle spasms in his 
abdominal area with and without exercises.  Dr. G.H. reported 
that the Veteran has undergone multiple evaluations to determine 
the etiology of his pain, including x-rays, CT scans of the 
abdomen, and all studies were negative.

According to August 2007 VA treatment notes, the Veteran reported 
continued abdominal pain.  The treating physician stated that the 
Veteran's severe cramping of his abdominal muscles, when they are 
engaged, is of unknown etiology.  It was noted that the cramping 
does not occur in other muscles there.  An ultrasound was 
ordered.

The November 2007 VA ultrasound report indicates that there was 
no demonstrable hematoma, anterior wall mass or herniation seen 
in the mid and upper anterior abdominal wall.  The ultrasound was 
considered normal. 

The Veteran is competent to testify on factual matters of which 
he has first-hand knowledge, such as the frequency and severity 
of his abdominal cramping, diarrhea, and constipation.   See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, 
based on the foregoing, the Board finds that the preponderance of 
the evidence reflects that the Veteran's gastrointestinal 
symptoms are of unknown etiology, which is supported by the 
December 2005 VA examiner (March 2006 addendum), Dr. G.H. in 
August 2006, and a VA physician in August 2007.  

Although the record does not show that the Veteran necessarily 
experiences abdominal cramping at the same time he experiences 
constipation and/or diarrhea, under the circumstance of this 
case, and affording the Veteran the benefit of the doubt, the 
Board finds that his gastrointestinal symptoms are moderate, in 
nature, potentially, to a degree of 10 percent disabling.  See 38 
C.F.R. § 4.114 Diagnostic Code 7399-7319 (2010) (a 10 percent 
evaluation is assigned for irritable colon syndrome, when 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress).  

Moreover, the evidence does not show that the Veteran's 
gastrointestinal symptoms are attributable to events after 
service, or to willful misconduct, and there is no affirmative 
evidence that such symptoms were not incurred during service in 
the Persian Gulf.  Consequently, the presumption of service 
connection applies, and the criteria for service connection are 
met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As the service connection claim has been granted for an 
undiagnosed illness manifested by gastrointestinal symptoms on a 
presumptive basis, it is unnecessary to analyze the claim on a 
direct basis.  


ORDER

For the period prior to September 12, 2005, entitlement to an 
initial compensable evaluation for the service-connected tinea 
pedis and onychomycosis is denied.

For the period beginning on September 12, 2005, entitlement to an 
evaluation in excess of 10 percent for the service-connected 
tinea pedis and onychomycosis is denied.
Entitlement to service connection for an undiagnosed illness 
exhibited by sleep disturbances, headaches, and fatigue, is 
denied.

Entitlement to service connection for an undiagnosed illness 
exhibited by muscle and joint pains in the left shoulder is 
denied.


Entitlement to service connection for an undiagnosed illness 
manifested by abdominal cramping, constipation, and diarrhea is 
granted.


REMAND

A review of the record shows that clarification is necessary as 
to whether the Veteran has ankylosis in the left ankle, and if 
so, to what extent.  The Veteran is in receipt of a 20 percent 
evaluation, the maximum allowable under Diagnostic Code 5271.  
However, another potentially applicable code is Diagnostic Code 
5270, which provides a 30 percent evaluation for ankylosis in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees. A 40 percent 
evaluation requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  

The record contains a July 2006 letter from Dr. C.G.O., a private 
podiatrist.  According to such letter, Dr. C.G.O. indicated that 
he had treated the Veteran's left ankle disability for seven 
years, and noted that such disability had worsened over the 
years.  He also indicated that there is evidence of posttraumatic 
changes in the ankle joints and more than 30 percent of ankylosis 
to the left ankle with limited plantarflexion less than 20 
degrees.  

On the other hand, when the Veteran underwent a VA examination of 
his left ankle in November 2007, the examiner reported that there 
was no evidence of ankylosis.  Thus, the Board finds that an 
addendum is necessary in which November 2007 VA examiner has an 
opportunity to comment on the findings reported in the July 2006 
letter from Dr. C.G.O.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
transferred to the VA examiner who 
conducted the November 2007 examination of 
the left ankle.  The VA examiner is 
specifically requested to prepare an 
addendum in which he reconciles his finding 
that there is no evidence of ankylosis of 
the left ankle with the July 2006 findings 
from Dr. C.G.O.  The examiner should 
indicate whether there is evidence of 
ankylosis in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.

If the November 2007 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination. 

2.  Upon completion of the above- requested 
development, the RO should readjudicate the 
issue of entitlement a higher evaluation 
for residuals of left ankle fracture, to 
include extraschedular consideration.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


